UNITED STATES of America, Plaintiff-Appellee,

                                                    v.

                  Bladimir DEVILA, Avery Lightborne, et al., Defendants-Appellants.

                                              No. 98-4374.

                                     United States Court of Appeals,
                                            Eleventh Circuit.

                                             Feb. 20, 2001.

On Appeal from the United States District Court for the Southern District of Florida (No. 96-00534-CR-SM);
Stanley Marcus, Judge.

Before HILL, COX and MESKILL*, Circuit Judges.

        BY THE COURT:

        The Court DISMISSES the appeal as to Appellant Rauldino Rivera upon the suggestion of death filed
by his counsel. The Court VACATES the judgment of conviction below as to Appellant Rivera and

REMANDS Appellant Rivera's case to the District Court with instructions to dismiss the indictment against

him. See U.S. v. Schumann, 861 F.2d 1234 (11th Cir.1988). On its own motion, the Court VACATES its

June 27, 2000, opinion as to Appellant Rivera. The appeals of the remaining Appellants shall be unaffected

by this order.




    *
     The Honorable Thomas J. Meskill, U.S. Circuit Judge for the Second Circuit, sitting by designation.